OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Xonorablo Julian Xontgoarmy
State ElghaapEn&err
Austin, Tear

Dear sir:




opinion     NO. o-                          in.f~ expense8  or   ths
State Elghvmy                               SiOn8.Oi   Sellat    Bill
1po.427, Aots                               lature, directing
our attention                               a provislona OS the
rider     to Coca                            to trove11llg. exgmses
                                      , and, therofora,.   tbat the
                                      vorned by tke primisio~




                       hall e&eat a State Hlghxay En-
                       o shall be a oongotezt cloil


              struotlon and mlntananfa, Who ahall
              hold hip position until rczmmd by tka
              Cooloi8ElOIl.  Es s!xdl rirst execute a
              bend payable to the State fn sxoh ~SXZI
              as the Cotmisdon my dears neoassary,
              to be upproved by the Cowxission, and
              ooaaitionen   upoa the faithful  psrr022-
              tXlO8 ot his dutlos.    Ee shall aot with
              the Coazn$rsion in an advisory aapeoity,
Bonorablo   Julian   Xontgomery,   Fagr 8


            wlthout votes     nod shall quarterly, an-
            nually, and b,lennally 8,Abir.i.tto it de-
            tailed reports of the progreos of pub110
            road oonstruotlon    and statcat    of ex-
            penditures.    Be thall be allowed all
            travell~    ex9enees end other expenses
            therefOr, under the dlreOtiOn OS the de-
            psrtmnt, while aboent from Austin In
            ths perforr=anoe of duty under the di-
            motion or the Coznl6sI0n.~
            In 1931, the followI=      Aot war passed:

                  Vhe traveling and other necessary
            expenses lacurred by the various offIoer6,
            assistants,   deputies, olerks and other SE-
            ployees in tho vorioua' de9artnents, InstIe
            tutlons, board& oomIsoIons        or other oub-
            divisions oi the State Government, In the
            aotive dieofiarge of their dutlen shall be
            such as are speoifloally     fixed end appro-
            priated by tho Le5islstu.m In the general
            approprlatlone bill provIClng for the ex-
            pensee of the ttl;te CXfvcrment from yem
            to year.    iThenappropriations    for travel-
            1~ expeensssare mde axkyallamxes or
            payr,ents to offiolals   or ec9loyees ror
            the use or privately omed autoaobllea
            shall be on e baeis of actual nIleaSe
            traveled for eaoh trip or all trips oover-
            ed by the expense aooounts aubtittcd ror
            papnant or allcmmoe fro% su‘ch ap;roprl-
            atlone, and suoh paycent or cllcmnce
            shall be made at a rate not to exceed
            five ('54 omts for each nlle actuelly
            traveled, and no additional er9enre inci-
            dent to the operation of elch automobile
            shall be ello~mQ.* (Aots 1931, Porty-
            eeoond La@lature,      p. 372, Chnpter 218,
            seotion 1, oodified by Vernon's a8 Arti-
            018 01323, in Varnon*.s Suppleclont to the
            Revised Civil Statutes of $925.)
           The rid& aapmbad to Senate Sill No. 427, passed
by the Forty-sixth Ls~slaturs,   oontoins various provision8
operating as limitations  on the uee of funds ap?rogriated
for traveling expense8,   It 18 not necessary for the ?ur-
poms of thie opinion to r6vfe?t t&We lldtEitlOnS,save In
the respeots noted below.
Honorable Julian Montgoosry, Page S


            Seotlon (41, or that portion of the rider re-
lating   to trnvallng 4rpens44 pro~Id4s 88 r0il~at
                *Exoept a0 otkwlse   ~p90iri05lly
           etmptad, the proolnlona of thlu Act
           shall also apply to dqmrtzient haids
           and menbrrs of CO~EIIS~IO~II.”
           Th4r9 is ao exemption of the State Highway En-
gineer  anywhere to be found In the Appropriations Bill.
24 think it clear that the laglslatlve    Intent is EfdfeSt-
ed that the provlsione of ,~the rider relative   to traveling
bxpenaea ehall apply not only to Wats e~9loyees, but also
to Stat4 ofrIobr8.    That thla was ao Intended by the Leg-
islature Is aiad6 clear by the faot thet It found It neoea-
sary to 8peOlfIoally exempt    from the provisions of the Act
relative to traveling expense8 tso of the ohiaf *ofrIcera~
of this State, to-wit, ths Governor and the Lieutenant Gov-
ernor, in sootion. (g) of ths rider relating to trav4Ung
ergensoas
                  RIt is expreeoly provided that the
            provlslons of this Aot, with referenoe
            to traveling expenses, shall not apply
            to the Governor and the Lieutenant Gov-
            ernor of this State,*
            The a990Iric oxmptioa 0s these two 0rrIcera cf
our State Covermeat lndloates clearly that It V.BSthe
legialettive belief that, unless such speoltio exezptlon
was mde, the Governor and the Lieutenant Govmnor, In in-
curring traveling ex94z1aes, would be limited by the provi-
sions of the rider relative thereto.
            To hold otherwIse wuld ‘be tc say that the La&s-
leturs Intended that the embers of the zlehway Comleslon,
while traveling on business of the State, should,be linited
to $4.00 par day for rneels and lod@&j, but that their sub-
ordinate officer,      the State fiighway Xnglneer, While travel-
I-   at the expense of the State on State business, should
not be linited    to $4.00 per day; that the heed of the.ht-
tommy General*8 Departcmnt, the Attorney General, should,
while traveling at the expense of the State on State busf-
neas, b4 lImIted to $4.00 per day for Eeale end lodeInS,
but that hI4 subordinate offloer,         the First AssistEiXt At-
torney General, should not be limIted to $4.00 per day;
that the head of the Department of St&o,           the Seoretary of
State, While   tB3Velw      Et the  4Xp6lWO   Or the Stat.4 011 Stat4
business should be limited to #4.00 per day for meals and
lodging, but that hIr subordinate offio4r, the Asalstant
.




    Honorable Julian Xoatgon;ery, Pago. 4


    Seoretarp of State, should not be (10 limited. Yie do not
    balleos t!mt this was intended by the Le&slaturs,   and,
    therefore, our Opinion No. q-1626 is afflmed.
               fn the nemorandumof authorities   attached to your
    letter,  you ham miaoonatrued Opinion No. o-1426, in ona
    respoot, whemin you etate that Opinion No. 0-1420 reoog-
    nlzes that the State Kighwsy -i?lnaar would heve a volld
    claim against ths State of Texas for traveling expenses ao-
    tually incurred in exoese of $4.00 per day. Opinion No.
    O-1428 dcee not so reoognlza or imply, for Artlole 6823,
    Vernon’s Supplamnt to the Revloed Cloil Statutes of 1925,
    preoentn the reoogaition  ot nny aiah prl?nolple.

                                            Pourr rely truly
                                       AlTORiN?ZY
                                               OEXXRALOFTEXAS